


May 17, 2013




John R. Koelmel
East Amherst, NY




Dear John:


The Board of Directors of First Niagara Financial Group, Inc. expresses its
appreciation for your extraordinary contributions as President and Chief
Executive Officer of the Corporation over the past six years. This letter
memorializes our mutual agreement relating to the terms of your resignation as
President and CEO and as a member of the Board of Directors of the Corporation,
and sets forth the benefits you will receive under the Corporation's
compensation and benefit plans. Your last day of employment with the Corporation
was March 19, 2013 (the “Date of Termination”).
1.     Resignation
Effective as of the Date of Termination, you have resigned as an officer and
director of the Corporation and as an officer and/or director of any of its
affiliated companies. You confirm that your resignation as a director is not as
a result of a disagreement that you have with the Corporation on any matter
related to its operations, policies or practices.
Your resignation will be treated for purposes of the Plan as a termination by
the Corporation other than for Cause (as defined in the Plan) and will be
treated as a retirement for purposes of your outstanding equity-based awards and
2013 annual bonus.
2.     Benefits
In accordance with Section 1 of this letter, (1) the Corporation will, subject
to your compliance with all the terms and conditions of the Plan, pay the
amounts and provide the benefits you are entitled to receive on a termination by
the Corporation other than for Cause under the Plan, (2) the Corporation will,
subject to your compliance with Section 3 below, pay you a pro-rata portion of
your 2013 target annual incentive award under the Executive Incentive Plan, and
(3) all of your outstanding stock options, time-vested restricted stock and
performance stock will vest and payout as set forth in Annex 1 to this letter.
Each of the preceding benefits is detailed in Annex 1.
You were paid your accrued and unpaid base salary and any accrued and unused
vacation pay through the Date of Termination. Any unreimbursed business expenses
were reimbursed consistent with the terms of the Corporation's policy applicable
to you while employed. You are entitled to all other amounts or benefits
required to be paid or provided to you under the terms of the Corporation's
welfare, retirement and other employee plans in accordance with the terms of
such plans.
Subject to your compliance with Section 3 below, the Corporation will reimburse
you $25,000 for legal fees and expenses incurred by you in connection with the
review, negotiation and execution of this letter on or prior to the first
payroll date immediately following execution and non-revocation of the Release.
You will be under no obligation to seek other employment, and there will be no
offset against amounts due under or referenced in this letter, on account of any
remuneration or benefits provided by any subsequent employment you may obtain.
The rights and obligations of you and the Corporation set forth in this letter
are subject to your execution and non-revocation of the Release and the
Corporation's execution of the Counter Release. In the event either party does
not execute the Release or Counter Release, as applicable, or you revoke the
Release, this letter will be deemed void ab initio.




--------------------------------------------------------------------------------






3.     Non-disparagement
You agree not to make any disparaging comments concerning the Corporation or its
affiliates (including, without limitation, any disparaging comments or
statements relating to your time with the Corporation), orally or in writing,
that could reasonably be expected to be detrimental to the business or financial
prospects or reputation of the Corporation or any of its affiliates and you have
not, since the Date of Termination, made any disparaging comments to the media
concerning the Corporation or its affiliates; provided, however, that nothing
contained in this letter will prevent or prohibit you from responding to an
order, subpoena, other legal process or regulatory inquiry directed to you or
from providing information to or making a filing with a governmental or
regulatory body. You agree that upon learning of any order, subpoena or other
legal process seeking information that would otherwise be prohibited from
disclosure under this letter, you will promptly notify the Corporation, in
writing, directed to the Corporation's General Counsel. In the event disclosure
is so required, you agree not to oppose any action by the Corporation to seek or
obtain a protective order or other appropriate remedy. The Corporation agrees
that it will not make, and will instruct the members of its management
committee, its directors and its spokespersons to refrain from making, any
disparaging comments concerning you (including, without limitation, any
disparaging comments or statements relating to your performance at the
Corporation), orally or in writing, that could reasonably be expected to be
detrimental to your business or financial prospects or reputation and the
Corporation has not, since the Date of Termination, made, or authorized the
making of, any disparaging comments to the media concerning you; provided,
however, that nothing contained in this letter will prevent or prohibit the
Corporation from responding to an order, subpoena, other legal process or
regulatory inquiry directed to it or from providing information to or making a
filing with a governmental or regulatory body. The Corporation agrees that upon
learning of any order, subpoena or other legal process seeking information that
would otherwise be prohibited from disclosure under this letter, it will
promptly notify you in writing. In the event disclosure is so required, the
Corporation agrees not to oppose any action by you to seek or obtain a
protective order or other appropriate remedy.
A breach by you of this Section 3 will not, except as expressly set forth in
Section 2 above, affect your right to any payments or benefits provided in this
letter or Annex 1. For the avoidance of doubt, your right to receive the
benefits you are entitled to receive on a termination by the Corporation other
than for Cause under the Plan will remain subject to your compliance with all
the terms and conditions of the Plan.
4.     General Provisions.
(a)    Defined Terms. As used in this letter, “Corporation” means First Niagara
Financial Group, Inc.; “Plan” means the First Niagara Financial Group Amended
and Restated CEO Executive Severance Plan, effective as of February 20, 2007;
“Executive Incentive Plan” means the First Niagara Financial Group, Inc.
Executive Annual Incentive Plan, effective as of April 25, 2012; “Release” means
the General Release and Waiver attached as Annex 2 to this letter and “Counter
Release” means the General Release and Waiver attached as Annex 3 to this
letter.
(b)    Governing Law. This letter will be governed by and construed and
interpreted in accordance with the laws of the State of New York without
reference to the principles of conflict of law. This letter, Annex 1 to this
letter, the Release and the Counter Release constitute the entire agreement
between you and the Corporation regarding the subject matter hereof and thereof
and supersede any earlier agreement, written or oral, with respect thereto.
5.     Notices.
All notices, requests and other communications under this letter will be in
writing (including facsimile or similar writing) to the applicable address (or
to such other address as to which notice is given in accordance with this
Section 5).




--------------------------------------------------------------------------------




If to you:
John R. Koelmel
With copies to:
Terrence M. Connors, Esq.
Connors & Vilardo, LLP
1000 Liberty Building
Buffalo, New York 14202
 
 
 
Jeffrey P. Crandall, Esq.
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017
 
 
If to the Corporation:
Kristy Berner, Esq.
General Counsel
First Niagara Financial Group, Inc.
726 Exchange Street
Suite 618
Buffalo, New York 14210
 
 
With a copy to:
Marc Trevino, Esq.
Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004

Each such notice, request or other communication will be effective if delivered
by registered or certified mail, or by a national courier service.
To indicate your agreement with the foregoing, please sign and return this
letter, which will become a binding agreement on our receipt.
Very truly yours,
 
 
FIRST NIAGARA FINANCIAL GROUP, INC.
 
By:
/s/ Gary M. Crosby
 
Gary M. Crosby
 
Interim Chief Executive Officer

Accepted and Agreed:
 
 
By:
/s/ John R. Koelmel
 
John R. Koelmel
 
 
Date:
May 17, 2013



                




--------------------------------------------------------------------------------








Annex 1




Governing Document
Payment or Benefit
Amount/Time Period
Payment Date
 
 
 
 
Plan, § 3.2(i)
Severance Payment
$2,865,000
Approximately $510,000 to be paid during the six (6) month period following the
Date of Termination in accordance with the Corporation's normal payroll process
beginning on the Corporation's first payroll date immediately following the Date
of Termination, to the extent such payments may be made pursuant to an exclusion
from Section 409A of the Internal Revenue Code.
The remainder of the severance payment to be paid in accordance with the
Corporation's normal payroll process over the two (2) year period following the
Date of Termination, beginning on the Corporation payroll date immediately
following the end of the six (6) month period following the Date of Termination
(with such first payment including all payments that would have been payable,
but were not paid, during such six (6) month period if payments had not been
limited by Section 409A of the Internal Revenue Code).
Plan, §3.2
Outplacement Reimbursement
Maximum of $10,000 during 12-month period following termination
To be paid in cash within 30 days of remittance to the Corporation of a receipt
for outplacement services
Executive Incentive Plan, §5.5
Pro-Rata Annual Incentive Award
$204,083 (based on annual target of $955,000)
To be paid in cash on or prior to the first payroll date immediately following
execution and non-revocation of the Release







--------------------------------------------------------------------------------






Annex 1 (continued)


2002 Long-Term Incentive Stock Benefit Plan


Options
Grant Date
Shares Covered By Option
Exercise Price
Expiration Date
Post-Date of Termination Exercise Period
1/12/2004
30,000


$
14.95


1/12/2014
until expiration
5/4/2004
13,700


$
12.87


5/4/2014
until expiration
5/3/2005
35,200


$
12.91


5/3/2015
until expiration
9/8/2006
21,800


$
14.83


9/8/2016
until expiration
2/20/2007
100,000


$
14.70


2/20/2017
until expiration
2/20/2007
46,500


$
14.70


2/20/2017
until expiration
1/28/2008
125,067


$
12.02


1/28/2018
until expiration
1/27/2009
89,109


$
13.25


1/28/2019
5 years
1/25/2010
108,945


$
14.44


1/25/2020
5 years
1/24/2011
116,091


$
13.79


1/24/2021
5 years
3/30/2012
208,413


$
9.84


3/30/2022
5 years





Performance Vested Restricted Stock
Grant Date
Unvested
Treatment
1/24/2011
29,557


Full vesting and payout at target, effective as of the Date of Termination, and
delivered within 10 days following execution and non-revocation of the Release



2012 Equity Incentive Plan


Performance Vested Restricted Stock
Grant Date
Unvested
Treatment
4/27/2012
57,357


Full vesting and payout after applicable performance period, based on actual
achievement of performance goals during the applicable performance period, as
specified in applicable award agreement



For the avoidance of doubt, the parties agree and acknowledge that (i) all stock
options became 100% vested as of the Date of Termination and will remain
exercisable until the earlier of the option expiration date or 5 years from the
Date of Termination; (ii) all restricted stock awards subject to time-vesting
conditions were or became 100% vested as of the Date of Termination and have
been delivered on or prior to the date hereof; and (iii) in the event of a
Change in Control (as defined in the 2012 Equity Incentive Plan) that closes on
or before December 31, 2014, the performance goals set forth in the performance
stock granted on April 27, 2012 will be deemed satisfied.




--------------------------------------------------------------------------------






Annex 2


GENERAL RELEASE AND WAIVER




GENERAL RELEASE AND WAIVER (this “Release”), by John R. Koelmel (“Executive”) in
favor of First Niagara Financial Group, Inc. (the “Corporation” and together
with the Corporation's affiliates and subsidiaries, the “Group”).
WHEREAS, Executive's employment with the Group was terminated, effective as of
March 19, 2013 (the “Termination Date”).
NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the parties agree as follows:
1.     General Release and Waiver. Executive knowingly and voluntarily waives,
terminates, cancels, releases and discharges forever the members of the Group
and each of their respective predecessors, successors or assigns, present and
former directors, officers, employees, shareholders, investors, attorneys and
agents and representatives, individually and in their official capacities (each,
a “Released Party”), from any and all actions, causes of action, claims,
allegations, rights, obligations, liabilities, or charges (collectively,
“Claims”) that he (or his heirs, executors, administrators, successors and
assigns) has or may have, whether known or unknown, by reason of any matter,
cause or thing occurring at any time before and including the date hereof ,
including, without limitation, Claims for compensation or bonuses; breach of
contract; tort; wrongful, abusive, unfair, constructive, or unlawful discharge
or dismissal; impairment of economic opportunity defamation; age and national
origin discrimination; sexual harassment; back pay; attorneys' fees;
whistleblower claims; emotional distress; intentional infliction of emotional
distress; assault; battery, pain and suffering; punitive or exemplary damages;
violations of the Equal Pay Act, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967
(“ADEA”), the Americans with Disabilities Act of 1991, the Employee Retirement
Income Security Act of 1974, as amended, the Older Workers Benefit Protection
Act of 1990, the Fair Labor Standards Act, the Worker Adjustment Retraining and
Notification Act, the Family Medical Leave Act, any applicable state or local
discrimination or human rights law, including all amendments to any of the
aforementioned acts; and violations of any other federal, state, or municipal
fair employment statutes or laws, including, without limitation, violations of
any other law, rule, regulation, or ordinance pertaining to employment, wages,
compensation, hours worked, or any other matters related in any way to
Executive's employment with the Group or the termination of that employment;
provided, however, that this Section 1 shall not release (a) any Claim for
breach of the letter agreement, dated May 17, 2013, between the Corporation and
Executive and Annex 1 thereto (the “Letter Agreement”) or the Plan or the
Counter Release (each as defined in the Letter Agreement), (b) Executive's
rights as a stockholder of the Corporation, (c) any Claims that cannot be waived
or released as a matter of law, or (d) any rights for indemnification or
contribution under the Corporation's certificate of incorporation or by-laws or
equivalent governing documents of the Corporation and its affiliates, the law of
the State of Delaware, any indemnification agreement between Executive and the
Corporation or any rights to insurance coverage under any directors' and
officers' liability insurance or fiduciary insurance policy. It is the intention
of the parties to make this Release as broad and as general as the law permits
(subject to the preceding proviso).
2.     Additional Representations. Executive further represents and warrants
that he has not filed any civil action, suit, arbitration, administrative
charge, or legal proceeding against any Released Party nor has he assigned,
pledged, or hypothecated as of the date hereof his Claim to any person and no
other person has an interest in the Claims that he is releasing.
3.     Acknowledgements by Executive. Executive acknowledges and agrees that he
has read this Release in its entirety and that this Release is a general release
of all known and unknown Claims, including, without limitation, to rights and
Claims arising under ADEA. Executive further acknowledges and agrees that:
(a)    Executive may later discover facts different from or in addition to those
which he knows or believes to be true now, and he agrees that, in such event,
this Release shall nevertheless remain effective in all respects,
notwithstanding such different or additional facts or the discovery of those
facts;




--------------------------------------------------------------------------------




(b)    Executive is executing this Release in exchange for consideration that he
is not already entitled to receive;
(c)    Executive has been advised, and is being advised by the Release, to
consider consulting with an attorney before executing this Release;
(d)    Executive has been advised, and is being advised by this Release, that he
has twenty-one (21) days within which to consider this Release but that he can
execute this Release at any time prior to the expiration of such 21-day period;
and
(e)    Executive is aware that this Release shall become null and void if he
revokes his agreement to this Release within seven (7) days following the date
of execution of this Release. Executive may revoke this Release at any time
during such seven-day period by delivering (or causing to be delivered) written
notice of his revocation of this Release no later than 5:00 p.m. eastern time on
the seventh (7th) full day following the date of execution of this Release to:
Kristy Berner, General Counsel, First Niagara Financial Group, Inc., 726
Exchange Street, Suite 618, Buffalo, New York 14210. Executive agrees and
acknowledges that a notice of revocation that is not received by such date and
time will be invalid and will not revoke this Release.
4.     Additional Agreements. Executive agrees that should any person or entity
file or cause to be filed any civil action, suit, arbitration, or other legal
proceeding seeking equitable or monetary relief concerning any Claim released by
Executive herein, Executive shall not seek or accept any personal relief from or
as the result of such civil action, suit, arbitration, or other legal
proceeding.
5.     Governing Law. To the extent not subject to federal law, this Release
will be governed by and construed in accordance with the law of the State of New
York applicable to contracts made and to be performed entirely within that
state.
6.     Successors. This Release shall inure to the benefit of the Corporation
and its successors and assigns.
7.     Captions; Section Headings. Captions and section headings used herein are
for convenience only and are not a part of this Release and shall not be used in
construing it.
8.     Counterparts; Facsimile Signatures. This Release may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original instrument without the production of any other counterpart.
Any signature on this Release, delivered by either party by facsimile
transmission shall be deemed to be an original signature thereto.
IN WITNESS WHEREOF, Executive has signed this Agreement on this 17th day of May,
2013.
/s/ John R. Koelmel
John R. Koelmel

Accepted and Agreed:
 
 
FIRST NIAGARA FINANCIAL GROUP, INC.
 
 
By:
/s/ Gary M. Crosby
 
Gary M. Crosby
 
Interim Chief Executive Officer
 
 





--------------------------------------------------------------------------------




 
Annex 3




GENERAL RELEASE AND WAIVER




GENERAL RELEASE AND WAIVER (this “Release”), by First Niagara Financial Group,
Inc. (the “Corporation” and together with the Corporation's affiliates and
subsidiaries, the “Group”) in favor of John R. Koelmel (“Executive”).
WHEREAS, Executive's employment with the Group was terminated, effective as of
March 19, 2013 (the “Termination Date”).
NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the parties agree as follows:
1.     General Release and Waiver. Group knowingly and voluntarily waives,
terminates, cancels, releases and discharges forever Executive and his heirs,
executors, administrators, successors and assigns (the “Released Parties”) from
any and all actions, causes of action, claims, allegations, rights, obligations,
liabilities, or charges (collectively, “Claims”) that the Group (and each of
their respective predecessors, successors or assigns, present and former
directors and officers in their capacities as such) has or may have, whether
known or unknown, by reason of any matter, cause or thing occurring at any time
before and including the date hereof, including, without limitation, any action
for costs, interest or attorney's fees, which arise in whole or in part from
Executive's employment or director relationship with the Group, from the ending
of that relationship, and from any other conduct by or dealings of any kind
between Executive and the Group; provided, however, that this Section 1 shall
not release (a) any Claim for breach of the letter agreement, dated May 17,
2013, between the Corporation and Executive and Annex 1 thereto (the “Letter
Agreement”) or of the Plan or the Release (each as defined in the Letter
Agreement) or (b) any Claims arising out of an act of fraud, theft, embezzlement
or criminal misconduct by Executive prior to the date hereof that becomes known
to the Group after the date hereof or any Claims that cannot be waived or
released as a matter of law. It is the intention of the parties to make this
Release as broad and as general as the law permits (subject to the preceding
proviso).
2.     Additional Representations. The Corporation further represents and
warrants that the Group has not filed any civil action, suit, arbitration,
administrative charge, or legal proceeding against any Released Party nor has
the Group assigned, pledged, or hypothecated as of the date hereof its Claim to
any person and no other person has an interest in the Claims that he is
releasing.
3.     Additional Agreements. The Group agrees that should any person or entity
file or cause to be filed any civil action, suit, arbitration, or other legal
proceeding seeking equitable or monetary relief concerning any Claim released by
the Group herein, the Group shall not seek or accept any relief from or as the
result of such civil action, suit, arbitration, or other legal proceeding.
4.     Governing Law. To the extent not subject to federal law, this Release
will be governed by and construed in accordance with the law of the State of New
York applicable to contracts made and to be performed entirely within that
state.
5.     Successors. This Release shall inure to the benefit of Executive and his
heirs, executors, administrators, successors and assigns.
6.     Captions; Section Headings. Captions and section headings used herein are
for convenience only and are not a part of this Release and shall not be used in
construing it.
7.     Counterparts; Facsimile Signatures. This Release may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original instrument without the production of




--------------------------------------------------------------------------------




any other counterpart. Any signature on this Release, delivered by either party
by facsimile transmission shall be deemed to be an original signature thereto.
IN WITNESS WHEREOF, the Corporation has signed this Agreement on this 17th day
of May, 2013.
 
 
FIRST NIAGARA FINANCIAL GROUP, INC.
 
 
By:
/s/ Gary M. Crosby
 
Gary M. Crosby
 
Interim Chief Executive Officer
 
 



Accepted and Agreed:
 
 
By:
/s/ John R. Koelmel
 
John R. Koelmel
 
 

























